Civil actions to try title to lands and for their recovery.
Four separate actions were brought by the plaintiff for the recovery of several lots of land, all of which were parts of a tract of land containing 5 3/16 acres described in the complaint in each action. The four cases were consolidated and tried together, and a reference ordered.
The report of the referee was favorable to the defendants. Exceptions were duly filed thereto, and upon the hearing, these were overruled and the report of the referee was confirmed. Plaintiff appeals, assigning errors.
A careful perusal of the record leaves us with the impression that no reversible error has been made to appear. Hence, the judgment of the Superior Court will be upheld.
Affirmed.